NUMBER 13-15-00209-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


            IN RE ONE GAS, INC. D/B/A TEXAS GAS SERVICE CO.


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam1

        Relator, One Gas, Inc. d/b/a/ Texas Gas Service Co., filed a petition for writ of

mandamus and an emergency motion to stay in the above cause on April 29, 2015.

Through this original proceeding, relator seeks to vacate an order granting a temporary

injunction which requires relator to, inter alia, remove a gas pipeline from realty before

October 15, 2015.




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court committed a clear abuse of discretion for which the relator has

no adequate remedy at law. In re Frank Motor Co., 361 S.W.3d 628, 630 (Tex. 2012)

(orig. proceeding); In re Olshan Found. Repair Co., LLC, 328 S.W.3d 883, 887 (Tex.

2010) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.

proceeding). The relator has the burden of establishing both prerequisites to mandamus

relief. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). This burden

is a heavy one. Id.; Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994)

(orig. proceeding).

       A trial court abuses its discretion if it reaches a decision so arbitrary and

unreasonable that it amounts to a clear and prejudicial error of law or if it clearly fails to

correctly analyze or apply the law. In re Olshan Found. Repair Co., LLC, 328 S.W.3d at

888; Walker, 827 S.W.2d at 840. The second requirement for mandamus relief, that the

relator has no adequate remedy by appeal, “has no comprehensive definition” and is

decided on a case-by-case basis. See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex.

2005) (orig. proceeding) (citing In re Prudential Ins. Co. of Am., 148 S.W.3d at 136).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by the real party in interest, MVP Properties, LLC, relator’s reply, and

the applicable law, is of the opinion that relator has not met its burden to obtain mandamus

relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36. Accordingly, we LIFT

the stay previously imposed by this Court and we DENY the petition for writ of mandamus.




                                              2
See TEX. R. APP. P. 52.8(a). MVP’s “Motion to Reconsider, Vacate, and/or Modify Order

Granting Emergency Stay” is DISMISSED as moot.


                                                          PER CURIAM

Delivered and filed the
22nd day of May, 2015.




                                         3